Citation Nr: 1723169	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-42 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Army from April 1972 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The appellant filed a timely Notice of Disagreement (NOD), received in October 2009.  A Statement of the Case (SOC) was issued in October 2009.  A timely VA Form 9 was received in October 2009.  

In a March 2015 decision, the Board dismissed claims of service connection for right carpal tunnel syndrome, increased initial ratings for right sciatic and peroneal nerve injuries and degenerative arthritis of the left knee, and an increased rating for gout.  The remaining issues on then appeal - entitlement to service connection for sleep apnea and TDIU - were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

While this matter was in remand status, in an August 2016 rating decision, the RO granted service connection for obstructive sleep apnea.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for obstructive sleep apnea.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not before the Board.  

In December 2014, the appellant testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In a March 2017 letter, the Board advised the appellant that he was entitled to an additional Board hearing, as the Veterans Law Judge who had conducted the December 2014 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  Later that month, the appellant responded that he did not wish to attend another Board hearing and asked that his case be decided on the evidence of record.  


FINDING OF FACT

The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.


III.  Analysis

	A.  Evidence

A review of the record reveals that service connection is in effect for the following disabilities:  (1) obstructive sleep apnea, rated as 50 percent disabling; (2) right sciatic nerve and peroneal nerve injury, rated as 40 percent disabling; (3) degenerative joint disease of the lumbar spine, rated as 40 percent disabling; (4) degenerative arthritis, right knee status post knee replacement surgery, rated as 30 percent disabling; (5) left total knee arthroplasty, rated as 30 percent disabling; (6) gout with degenerative joint disease first metatarsophalangeal joints bilaterally, rated as 20 percent disabling; and (7) hypertension with hyperlipidemia, rated as 10 percent disabling.  

The appellant's combined evaluation was 90 percent, effective November 19, 2008.   The combined evaluation was increased to 100 percent effective March 18, 2010.

An October 2008 VA examination report is of record.  The appellant reported that he worked part-time as an on-call driver, for 13 hours per day and at least 25 to 30 hours per week.  The appellant reported that he was also going to school, taking courses at ITT.

An October 2008 private clinical note is of record.  The appellant reported that he worked as a long-distance bus driver, which caused him to be gone occasionally for a week or so at a time.

A February 2009 clinical note is of record.  The appellant reported that he drives long distances in a truck every day for work.

The appellant's Application for Increased Compensation Based on Unemployability was received on February 23, 2009.  The appellant stated that his disability affected full-time employment because he last worked full-time in August 1994 when he became too disabled to work.  The appellant reported that he worked from August 1993 to September 1994 as a meat cutter for 40 hours per week and lost two weeks due to illness.  No other employment, including self-employment, was listed when the appellant was asked to list all employment including self-employment for the last five years he worked.  The appellant stated that he left his last job or self-employment because of his disability.  The appellant stated that he had not tried to obtain employment since he became too disabled to work.  The appellant reported that he underwent four years of high school education and that he had not had any education or training since he became too disabled to work.  The appellant stated that, "because of [his] service-connected disabilities," he believed himself to be "unable to partake in any hope of gainful employment."

An April 2009 VA examination report is of record.  The appellant reported that he last worked in October 2008.  This position was part-time, on an on-call basis, as a driver; however, progressive pain in his left knee caused him to be laid off.  He reported that he had not worked since.  The appellant reported that, even after his left knee total arthroplasty in 2007, he has never been pain-free.  The appellant reported that he could rarely drive, and had difficulty dressing.  The appellant reported that he could stand or walk for five minutes at a time and can sit, provided he can change his body position frequently.  He stated that he was unable to perform his usual occupation because of constant pain in the left knee.  He stated that he had not missed any days of work recently because he was laid off in October 2008.  The VA examiner opined, based on the appellant's then-present status with major limitation of range of motion and pain in both knees, that the appellant was unemployable in any situation requiring any degree of standing, walking, or hard-impact activity involving the knees.  The VA examiner also stated that the appellant would be unemployable in any situation in which it would not be feasible to take analgesics to reduce and alleviate pain in the right lower extremity secondary to his sciatic and peroneal nerve injuries.  The VA examiner stated that the neither appellant's gouty arthritis and nor his hypertension presently limited employability.

The appellant was afforded a contracted examination for his right sciatic nerve and peroneal nerve injury in May 2010.  The examiner opined that the effect of the disability on the appellant's usual occupation and daily activities was that the appellant could not drive a bus and could not stand for a long time.

The appellant was afforded a contracted examination for his back disability in July 2010.  The contracted examiner diagnosed degenerative joint disease of the lumbar spine and peripheral neuropathy, right lower extremity, secondary to right sciatic and peroneal nerve injury.  The appellant was noted to be unable to walk or stand due to constant right lower extremity allodynia.

The appellant was afforded a VA General Medical Examination in July 2012.  The appellant reported being able to perform all activities of daily living.  He was able to drive, write, and keyboard.  There were no incapacitating episodes requiring physician-ordered bedrest over the last 12 months.  The appellant was noted to be capable of (1) sitting for 30 to 40 minutes; (2) standing for five to 10 minutes; (3) walking for 20 to 30 minutes; (4) climbing one flight of stairs, one step at a time; and (5) lifting 15 to 20 pounds.  The appellant was noted to use a left knee brace on occasion.  The appellant stated that he had a business out of his home for about seven years where he would deliver lost luggage to people's homes from the airlines.  This involved lifting packages that were 10 to 60 pounds and also involved driving.  The appellant reported that he worked from 2005 to 2010 ferrying buses from the manufacturer to various cities.  The appellant stated that he had not worked since 2010.  The appellant also reported that he was laid off from his part-time job as a bus driver in late January 2011 due to his sleep apnea.  The VA examiner stated that, with regard to the appellant's service-connected gouty arthritis, hypertension, and hyperlipidemia, the appellant was able to be employed in moderate physical and sedentary work.  The appellant was noted to be able to lift and carry 20 pounds, stand for short periods of time, sit for 30 to 40 minutes, walk for 20 minutes, drive, work at a desk, and work with his upper extremities.  The VA examiner opined that the appellant's thoracolumbar spine disability impacted the appellant's ability to work in that the appellant was limited to no heavy lifting, limited walking, and standing due to his low back pain.  The VA examiner also stated that the appellant was able to work a full-time, sedentary-type job that does not require prolonged sitting, standing, or walking.  The appellant should be allowed a break per hour to stretch and the appellant should not perform any heavy lifting.  The VA examiner noted that the appellant's knee disabilities limited the appellant to a job that does not require prolonged standing, walking, kneeling, or crawling.  The VA examiner opined that, with respect to his right knee, the appellant was able to tolerate a full-time job that does not require prolonged walking, standing, kneeling, or crawling.  With respect to his left knee, the appellant would be able to tolerate a full-time job that did not require prolonged walking or standing due to left knee pain.  The VA examiner opined that the appellant would do best in a sedentary-type job.  With respect to his peripheral nerves, the VA examiner noted that the appellant used a cane regularly and reported difficulty sitting for prolonged periods or walking long distances due to right lower leg pain consisting of numbness and pins-and-needles sensations.  The VA examiner opined that, with respect to his right sciatic and peroneal sensory nerve neuropathy, the appellant was able to tolerate a full-time job that did not require prolonged walking or standing due to his right lower leg numbness/pins-and-needles pain.

The appellant was afforded a hearing in December 2014 before a Veterans Law Judge.  The appellant stated that, during a medical examination provided by the Social Security Administration, the doctor stated that he believed the appellant could not work due to his back disability since 2005 or 2006.  The appellant reported that he last worked in 2005 or 2006.  The appellant stated that he believed that his service-connected back, bilateral knee, and other disabilities prevented him from performing physical or sedentary employment.  The appellant stated that he could lift five to ten pounds and sit for 15 to 20 minutes before he would need to get up and move around for 10 minutes; thus, he would need a 10 to 15 minute break every 15 to 20 minutes.  The appellant explained that he underwent bilateral knee replacement surgeries in 2006 and 2007 which, along with his service-connected back disability, prevented him from being able to perform physical or sedentary work.  The appellant also stated that he last worked in 2005, when he was self-employed delivering lost luggage for airlines.  However, the appellant stated that he had to quit delivering the luggage because he was having problems with his back.  The appellant also explained that his children helped with his business until the airlines began using parcel delivery services instead of the appellant's business.

The appellant was afforded VA examinations in July 2016.  The appellant's claims file was reviewed.  With respect to hypertension, the appellant stated that he took daily medication, but when he would forget to take his medication, his blood pressure would go up.  The appellant denied any symptoms related to hypertension; he similarly denied any functional impact related to his hypertension and hyperlipidemia.  With respect to his peroneal nerve injury, the VA examiner opined that it impacts the appellant's ability to work in that the appellant cannot kneel or crawl.  The appellant reported an increase in pain attributed to his right sciatic neuropathy and right peroneal neuropathy with kneeling, crawling, prolonged standing, or prolonged walking.  With respect to gout, the VA examiner opined that it impacts the appellant's ability to perform any type of occupational task in that there is limitation due to left great toe pain on ambulation during gout episodes, which occur about once per year and last about two days.  Otherwise, the VA examiner noted that there was no functional limitation related to any foot disability.  With respect to obstructive sleep apnea, the VA examiner stated that it does not impact the appellant's ability to work.  With respect to the bilateral knee disabilities, the VA examiner noted that the appellant reported that there was no limitation for work activity related to his knees.  The appellant also reported that he avoided kneeling or crawling due to his bilateral knee arthroplasty.  The VA examiner provided an opinion with respect to the appellant's employability based upon all of his service-connected disabilities.  Based upon an examination of the appellant and a review of the claims file, the VA examiner opined that the appellant's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  The VA examiner noted that, during the December 2014 hearing testimony and at this visit, the appellant reported he has an associate's degree from ITT.  Although the appellant has some limitations related to his service-connected back disability, his combined service-connected disabilities do not prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  Due to the appellant's service-connected back disability, he is able to work in jobs for which he is otherwise qualified, with the following accommodations: (1) walking limited to 10-15 minute periods followed by sedentary intervals; (2) standing limited to 10-15 minute periods followed by sedentary intervals; (3) sitting limited to 2-3 hour periods followed by allowance for brief periods to get up and move around; and (4) lifting and carrying limited to less than 10 pounds.  In addition to the accommodations noted above for the back disability, the appellant's service-connected knee disabilities (including total knee replacements and conditions of right sciatic nerve and peroneal nerve injury related to the right knee disability) will require the following accommodations: no kneeling or crawling.  The appellant's service-connected hypertension with lipidemia does not result in any current functional impairment; thus, due to the hypertension with lipidemia, the appellant is able to work in any jobs for which he is otherwise qualified.  The appellant's service-connected gout disability was noted to be rarely symptomatic and does not result in any current functional impairment.  The very rare episodes of gout exacerbation were likely to result in fewer than two days' absenteeism from work per year because of pain in the left foot during the gout episode.  The appellant was noted to be able to do work on a keyboard or use a telephone for periods of 30 minutes at a time.  Although the appellant has a disability of obstructive sleep apnea, he did not report functional loss related to the disability as long as he used the prescribed CPAP treatment.  Therefore, the VA examiner concluded, obstructive sleep apnea does not prevent the appellant from securing and following employment for which his education and occupational experience would otherwise qualify him.  Due to the appellant's obstructive sleep apnea disability, the appellant was able to work in any job for which he is otherwise qualified. 

	B.  Entitlement to TDIU

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for TDIU.  

As noted above, the appellant's combined evaluation was 90 percent, effective November 19, 2008.  The combined evaluation was increased to 100 percent effective March 18, 2010.  For the time period during which the schedular rating was less than total, the appellant had two or more disabilities, including at least one disability rated at 40 percent or more, and a combined rating of 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  However, the available record indicates that the appellant's service-connected disabilities, either individually or due to their combined effects, do not render him unable to secure or follow a substantially gainful occupation at any time on or after February 23, 2009, the date the claim was received.

The Board has carefully considered the appellant's February 2009 statement to the effect that he has been unable to work since 1994 and that, due to his service-connected disabilities, he believed himself unable to undertake gainful employment.  However, as noted above, the appellant reported on numerous other occasions that he was working and reported differing dates as to when he last worked.  In October 2008, the appellant reported that he worked part-time as an on-call driver for at least 25 to 30 hours per week and was taking ITT courses.  In February 2009, the same month in which the appellant's Application for Increased Compensation Based on Unemployability was received, the appellant reported that he drove long distances in a truck every day for work.  In April 2009, the appellant stated that he had worked part-time as an on-call driver but was laid off in October 2008 due to left knee pain.  In July 2012, the appellant reported that he was laid off from his part-time job in January 2011 due to his obstructive sleep apnea.  In his December 2014 Board hearing, the appellant testified that he had not worked since 2005 or 2006.  Given the inconsistencies in the record, the Board finds that there is insufficient evidence to establish that the Veteran was unemployable after February 23, 2009, based on the fact that he was either not gainfully employed or engaged in employment was marginal.

Additionally, the examiners who examined the appellant consistently opined that the appellant's service-connected disabilities did not preclude him maintaining substantially gainful employment.  The May and July 2010 contracted examiners opined that the appellant was only unable to walk or stand for a long time, or drive a bus.  The July 2012 VA examiner noted that the appellant was able to perform all activities of daily living and could drive, write, and keyboard, and could perform a sedentary job, provided he had the ability to take hourly breaks.  The July 2016 VA examiner noted that the appellant had an Associate's degree from ITT and could perform a sedentary occupation.  The appellant's gout was noted to be rarely symptomatic, with rare issues, and likely would cause two days' absenteeism per year at most. The appellant was noted to be capable of using a keyboard or telephone for 30 minutes at a time.  The appellant's back disability was noted to not preclude him from securing and following employment for which he would otherwise qualify based on his educational and occupational experience.  The examiner noted that the appellant's obstructive sleep apnea caused no functional impairment when treatment was complied with.  The examiner stated that accommodations for the appellant's knees would be needed, but that they would not preclude him from working in a sedentary occupation.

The Board notes that the appellant was granted SSA disability benefits effective January 1, 2007, due to his degenerative disc disease of the lumbar spine with radiculopathy and osteoarthritis bilateral knees status post bilateral knee replacements, and has reviewed the accompanying medical records.  However, although SSA evidence can be persuasive as to whether the appellant is unemployable for VA purposes, in the case at hand, there is a preponderance of evidence of record that the appellant was not unemployable due to service-connected disabilities during the period on appeal. 

The Board has carefully considered the appellant's statements regarding his inability to work during the period on appeal conflict with one another.  Given the inconsistencies described above, the Board concludes that his assertions alone are of little probative value as to that fact.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

For the reasons and bases above, the preponderance of the evidence establishes that the appellant's service-connected disabilities did not render him unable to perform the physical and mental acts required by employment during the period on appeal or render him unable to secure and follow a substantially gainful occupation.  See Van Hoose, 4 Vet. App. at 363.


ORDER

Entitlement to a total disability evaluation based on individual unemployability is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


